The opinion of the Court was delivered by
Gibson, C. J.
An attorney has authority to receive his client’s debt in the ordinary course; but it must be through a medium not necessarily embarking it in his private transactions; which would be a breach of his trust. A collusive payment, which is essentially an act of embezzlement by the receiver, lets down the debtor to the level of the fraudulent attorney; and in Irwin v. Workman, 3 Watts 357, even a meritorious attorney was prevented, on principles of policy only, from interposing betwixt a client and his money, a claim entitled to peculiar favour. In Miles v. Richwine, 2 Rawle 199, a constable was prevented from paying an execution in his hands with his own debt., by defalcation of it from an execution against him, in the hands of the defendant, who was also a constable: and in what respect is the principle inapplicable to an attorney 1 In each case, the officer is bound by a trust; on the part of the attorney, a sacred one; and policy requires that there be no tampering with it. Beyond the dispensation of exact justice in the particular case, it is the business of the law to bind mankind to an elevated and a stern morality, by *64making the consequences of a departure from it, as disastrous as possible. The direction was in accordance with this principle; and we perceive nothing in it which requires correction.
Judgment affirmed.